        Case 1:11-cv-10230-MLW Document 509 Filed 10/30/18 Page 1 of 7



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


ARKANSAS TEACHER RETIREMENT                  )
SYSTEM, on behalf of itself and all others   )
similarly situated,                          )
                                             )
                Plaintiffs,                  )
v.                                           )       C.A. No. 11-10230-MLW
                                             )
State Street Bank and Trust Company,         )
                                             )
               Defendants.                   )
                                             )
                                             )
ARNOLD HENRIQUEZ, MICHAEL T.                 )
COHN, WILLIAM R. TAYLOR,                     )
RICHARD A. SUTHERLAND, and those             )
similarly situated,                          )
                                             )
                Plaintiffs,                  )
v.                                           )       C.A. No. 11-12049-MLW
                                             )
State Street Bank and Trust Company,         )
                                             )
               Defendants.                   )
                                             )
THE ANDOVER COMPANIES                        )
EMPLOYEE SAVINGS AND PROFIT                  )
SHARING PLAN, on behalf of itself, and       )
JAMES PEHOUSHEK-STANGELAND,                  )
and all others similarly situated,           )
                                             )
                Plaintiffs,                  )
v.                                           )       C.A. No. 12-11698-MLW
                                             )
State Street Bank and Trust Company,         )
                                             )
               Defendants.                   )
                                             )


               ERISA COUNSEL’S MEMORANDUM IN SUPPORT OF
          PROPOSED PARTIAL RESOLUTION OF ISSUES FOR THE COURT’S
                             CONSIDERATION



                                                 1
        Case 1:11-cv-10230-MLW Document 509 Filed 10/30/18 Page 2 of 7



       ERISA Counsel, Keller Rohrback L.L.P. (“Keller”), Zuckerman Spaeder, LLP

(“Zuckerman”) and McTigue Law LLP (“McTigue”), request that Section II of the Special

Master’s Supplement to His Report and Recommendations and Proposed Partial Resolution of

Issues for the Court’s Consideration (“Resolution”), ECF No. 485, be approved. ERISA Counsel

submit this memorandum per the Court’s Order dated October 16, 2018, ECF No. 494, as

amended by Order dated October 25, 2018, ECF No. 502.

       ERISA Counsel support the essential findings and conclusions of the Special Master’s

Report and Recommendation (“R&R”) filed June 28, 2018, ECF No. 357. Most of the R&R is

directed to the conduct of Customer Class Counsel,1 not ERISA Counsel. For example:

           •   The R&R takes no issue with adequacy of the ERISA Class Representatives

               (Keller’s clients The Andover Companies Employee Savings and Profit Sharing

               Plan and James Pehoushek-Stangeland, and McTigue’s and Zuckerman’s clients

               Arnold Henriquez, Michael T. Cohn, William R. Taylor, and Richard A.

               Sutherland),2 ERISA Counsel’s portion of the joint fee petition,3 or ERISA

               Counsel’s reported billing rates.4 All ERISA Counsel and their respective local

               counsel appeared and participated in the action.5




1
  Labaton Sucharow LLP (“Labaton”); Thornton Law Firm; and Lieff Cabraser Heimann &
Bernstein, LLP (collectively, “Customer Class Counsel”).
2
  R&R at 77-80.
3
  Id. at 217-18 (ERISA Counsel recorded a reasonable number of hours, delegated appropriately
between senior and junior lawyers, and contributed “value . . . [that] far exceeded their straight
hour tally.”).
4
  Id. at 173-76.
5
  Id. at 54-65; 217-18.


                                                2
        Case 1:11-cv-10230-MLW Document 509 Filed 10/30/18 Page 3 of 7



           •   The R&R found, further, that ERISA Counsel “obtained a very favorable result

               for the class” by “drawing on several decades of experience litigating complex

               ERISA cases.”6

           •   The R&R correctly notes that ERISA Counsel did not use “staff attorneys” in this

               case and had nothing to do with other firms’ double-counting of staff attorney

               time.7

           •   The R&R recognizes that ERISA Counsel had no knowledge of the Chargois

               arrangement,8 and that if ERISA Counsel had been informed of the Chargois

               arrangement they would not have agreed to a joint fee petition, they would have

               filed their own fee petition (or petitions), they would have asked for more in fees

               than they ultimately received, see footnote 15 below, and they would not have

               agreed to Labaton’s Claw Back Letter Agreement.9

       Consequently, the R&R recommended that Labaton disgorge the amount of the payment

to Chargois ($4.1 million), of which $3.4 million would be paid by Labaton to ERISA Counsel.10

This fee adjustment was recommended for two reasons: 1) the non-disclosure of the Chargois

arrangement to ERISA counsel; and 2), through no fault of their own, ERISA Counsel incurred

significant costs related to the Special Master’s exhaustive investigation.11 Indeed, ERISA




6
  Id. at 157-58.
7
  Id. at 224 (“The ERISA firms did not utilize staff attorneys in this case, and as Goldsmith noted
in his November 10 letter, the ERISA firms’ lodestars were unaffected by the double-
counting.”).
8
  Id. at 115-18, 287-89.
9
  Id. at 132-33.
10
   Id. at 368-69.
11
   Id. at 351-52.


                                                 3
            Case 1:11-cv-10230-MLW Document 509 Filed 10/30/18 Page 4 of 7



Counsel provided valuable assistance to the Special Master’s investigation notwithstanding the

burden and cost of doing so.

        On October 10, 2018, the Special Master submitted the Resolution to the Court,

representing a compromise contingent on the approval of the Court. Dkt. 485-0 at 11. Section II

of the Resolution represents a compromise by ERISA Counsel to reduce the R&R’s proposed

ERISA fee allocation adjustment from $3.4 million to $2.75 million, together with other related

agreements reached with the Special Master and Labaton.12 ERISA Counsel agreed to this

compromise in the interest of expediting and simplifying resolution of the case, and to serve as

“additional Lead Counsel” alongside Labaton, if helpful to the Court. According to the Special

Master, this compromise would facilitate his separate negotiations with Labaton that resulted in

Section I of the Resolution.

        Section I of the Resolution represents a compromise solely between the Special Master

and Labaton. 13 ERISA class representatives and ERISA Counsel take no position on the Special

Master’s decision to compromise those issues, but we fully support the Special Master’s

recommended structural relief and proposed repayments to the Class.14 The Resolution also

provides fair compensation to ERISA Counsel without imposing additional costs on the Class

itself.15


12
   E.g., ERISA Counsel will not seek any additional funds from Labaton and Labaton will not
claw back any funds ERISA Counsel has already been paid.
13
   ERISA class representatives and ERISA Counsel did not participate in the negotiations
concerning Section I of the Resolution and are not parties to the agreements in Section I.
14
   The Resolution provides for additional oversight of the ongoing settlement process by both
ERISA Counsel and ERISA Class Representatives, Resolution 5-6, as well as the return of over
$2,052,666 to the Class, id. at 4, 6.
15
   ERISA Counsel refer the Court to Zuckerman’s Notice of Exception, ECF No. 390 (explaining
that ERISA Counsel would not have agreed to file a joint fee petition or limit their fee in this
matter to 9% had the Chargois arrangement and payment been disclosed, and further explaining
that under the Special Master’s $3.4 million reallocation, ERISA Counsel’s revised fee would be


                                                4
         Case 1:11-cv-10230-MLW Document 509 Filed 10/30/18 Page 5 of 7



       ERISA Counsel, as noted, are not implicated in the alleged misconduct investigated by

the Special Master. ERISA Counsel have diligently represented the interests of the Class and

particularly class members with claims under ERISA.16 Going forward, ERISA Counsel and

ERISA Class Representatives are willing to continue service to the Class for purposes of

concluding this litigation.

       Lastly, we recognize that even if the Court accepts the Special Master’s Resolution, there

are other outstanding objections to the R&R that the Court must consider. Ultimately the Court

must decide whether to accept the Special Master’s R&R in whole or in part, and what

modifications to make to the fee award. We stand ready, willing, and able to assist the Court as

requested, whether as “additional Lead Counsel,” as provided in the Resolution, or otherwise.



Dated: October 30, 2018                          Respectfully submitted,

                                                 KELLER ROHRBACK L.L.P.

                                                 By: /s/ Lynn Lincoln Sarko
                                                    Lynn Lincoln Sarko
                                                    T. David Copley
                                                    Laura R. Gerber
                                                    1201 3rd Avenue, Suite 3200
                                                    Seattle, WA 98101
                                                    Tel.: (206) 623-1900

                                                 ERISA Counsel for Class Representatives The
                                                 Andover Companies Employee Savings and
                                                 Profit Sharing Plan and James Pehoushek-
                                                 Stangeland



just under $10.9 million, or 18.167% of the $60 million allocated to ERISA members of the
settlement class). Pursuant to the Resolution, the payment to ERISA Counsel would be reduced
from $3.4 million to $2.75 million, resulting in a lower percentage award and a lodestar
multiplier for ERISA Counsel well under the multiplier initially approved by the Court in
November 2016.
16
   The ERISA claims were alleged in the Andover and Henriquez complaints.


                                                5
Case 1:11-cv-10230-MLW Document 509 Filed 10/30/18 Page 6 of 7



                               By: /s/ J. Brian McTigue
                                  J. Brian McTigue
                                  James A. Moore
                                  McTIGUE LAW LLP
                                  4530 Wisconsin Ave, NW
                                  Suite 300
                                  Washington, DC 20016
                                  Phone: 202-364-6900

                               By: /s/ Carl S. Kravitz
                                  Carl S. Kravitz
                                  ZUCKERMAN SPAEDER, LLP
                                  1800 M Street, NW
                                  Washington, DC 20036
                                  Phone: 202-778-1800

                               ERISA Counsel for Class Representatives
                               Arnold Henriquez, Michael T. Cohn, William R.
                               Taylor, and Richard A. Sutherland




                              6
          Case 1:11-cv-10230-MLW Document 509 Filed 10/30/18 Page 7 of 7



                                  CERTIFICATE OF SERVICE

         I hereby certify that on October 30, 2018, I electronically filed the above with the Clerk

of the Court using the CM/ECF system, which in turn sent notice to all counsel of record.


                                               /s/ Laura R. Gerber
                                               Laura R. Gerber

4814-4948-7737, v. 8




                                                  7
